Opinión de conformidad emitida por
la Juez Asociada Se-ñora Rodríguez Rodríguez,
a la que se unen el Juez Aso-ciado Señor Estrella Martínez y la Jueza Asociada Oro-noz Rodríguez.
Estoy conforme con la sentencia emitida por este Tribunal, mediante la cual se desestima la demanda de impug-nación del Sr. Luis O. Rodríguez Quintana. Sin embargo, considero necesario emitir algunas expresiones adicionales con relación a cuándo comienza a transcurrir el término de caducidad de seis meses para ejercitar una acción de im-pugnación de paternidad, según dispone la Ley Núm. 215 de 29 de diciembre de 2009 (Ley Núm. 215). En particular, estimo que el referido término comienza a transcurrir en la fecha en que entró en vigor la Ley Núm. 215 y no en la fecha de su aprobación.
I
Hemos expresado que “[l]a filiación es el estado civil de la persona, determinado por la situación que, dentro de una familia, le asigna el haber sido engendrada en ella o el estar en ella en virtud de la adopción o de otro hecho legal-mente suficiente al efecto”. Castro v. Negrón, 159 DPR 568, 579-580 (2003). Sin embargo, la filiación no necesaria-mente se deriva de un hecho biológico, por lo cual el padre del menor según el vínculo jurídico no siempre es el padre biológico. Bonilla Ramos v. Dávila Medina, 185 DPR 667, 672 (2012). Por la discrepancia que puede haber entre la realidad jurídica y la biológica, los Artículos 113 al 117 del Código Civil de Puerto Rico, 31 LPRA sees. 461-465, regu-lan las presunciones de paternidad y maternidad, los suje-tos autorizados a impugnar la filiación y los términos para ejercitar dicha acción. Bonilla Ramos, supra, pág. 673. Es-tos Artículos fueron enmendados por la Ley Núm. 215 de *83929 de diciembre de 2009 para “armoniza [r] nuestro ordena-miento jurídico con los avances científicos”, al igual que “atemperarlos a los tiempos en que vivimos”. Exposición de motivos de la Ley Núm. 215. Véase Bonilla Ramos, supra, pág. 673. Las disposiciones de la Ley Núm. 215 aplican a los casos que estuvieran pendientes de adjudicación al mo-mento de entrar en vigencia. Vázquez Vélez v. Caro Moreno, 182 DPR 803 (2011).
Una de las enmiendas introducidas por la Ley Núm. 215 fue en relación con los términos que establecía el Artículo 117 para impugnar la paternidad o maternidad. 31 LPRA see. 465. El anterior Artículo 117 disponía que la acción para impugnar debía ejercitarse dentro de los 3 meses si-guientes a la inscripción del menor, si el esposo estaba en Puerto Rico. En cambio, si se encontraba fuera de Puerto Rico, tenía 6 meses a partir del momento que tuvo conoci-miento del nacimiento. Estos términos le aplicaban tanto al padre legal como al que reconocía voluntariamente los menores. Bonilla Ramos, supra, pág. 674. La Ley Núm. 215 enmendó el artículo 117 para disponer que “[l]a acción para impugnar la presunción de paternidad o de materni-dad, por parte del padre legal deberá ejercitarse dentro del plazo de caducidad de seis meses, contados a partir de la fecha que advenga en conocimiento de la inexactitud de la filiación o a partir de la aprobación de esta Ley, lo que sea mayor”. 31 LPRA see. 465. A su vez, la Ley Núm. 215, en su Artículo 7, dispuso que entraría en vigor treinta días después de su aprobación.
Recientemente, en Bonilla Ramos, este Tribunal se ex-presó sobre los Artículos 113 al 117, según enmendados por la Ley Núm. 215, y resolvió que, en casos de impugnación de paternidad, el menor cuya paternidad se impugna es parte indispensable. Por lo tanto, el menor debe ser in-cluido en el pleito antes de que transcurra el término de caducidad dispuesto en ley para instar la acción de impugnación. Esto porque el menor cuya paternidad se im-*840pugna sería la parte afectada por el cambio de estado civil. Por tanto, conforme a las Reglas de Procedimiento Civil, si el menor demandado tiene 14 años o más, se le tiene que entregar una copia del emplazamiento y de la demanda a él personalmente y a su padre o madre con patria potestad. A su vez, si el menor tiene menos de 14 años de edad, se debe entregar copia del emplazamiento y de la demanda a su padre o madre con patria potestad, o tutor. 32 LPRA Ap. V, R. 4.4(b). En todo caso, el menor debe ser demandado antes de que transcurra el término de caducidad dispuesto en la Ley Núm. 215 para instar la acción de impugnación. En síntesis, si se presenta una demanda de impugnación dentro del término de caducidad, pero no se incluye en la demanda al menor cuya paternidad o maternidad se im-pugna dentro del término de caducidad, operará la extin-ción del derecho que se intenta ejercitar.
II
Como cuestión de umbral, la controversia planteada nos exige determinar cuándo comienza a transcurrir el término de caducidad de seis meses que establece el Artículo 117 del Código Civil, según enmendado por la Ley Núm. 215. El señor Rodríguez Quintana presentó la demanda el 28 de julio de 2010. Si el término de caducidad comenzó el 29 de diciembre de 2009, fecha en que se aprobó la Ley Núm. 215, el señor Rodríguez Quintana presentó la demanda luego de transcurrido el término de caducidad, ya que ven-cía el 28 de junio de 2010. Por otro lado, si comenzó el 28 de enero de 2010, el señor Rodríguez Quintana presentó la demanda el último día hábil. Por su parte, tanto el foro apelativo intermedio como el foro primario determinaron que, a pesar de que la fecha de aprobación fue el 29 de diciembre de 2009, el término de caducidad comenzó luego de pasados los treinta días que dispone el Artículo 7 de la Ley Núm. 215, a saber, cuando la ley entró en vigor.
*841La Sección 5 del Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico establece que “[l]as leyes de-berán ser promulgadas conforme al procedimiento que se prescriba por ley y contendrán sus propios términos de vigencia”. Art. VI, See. 5, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 426. Por lo tanto, es a la Asamblea Legislativa a quien le compete establecer la fecha que entrará en vigor una ley, ya sea inmediatamente que sea aprobada o luego de un término específico posterior a su aprobación. Herrero y otros v. E.L.A., 179 DPR 277, 298 (2010). “El fundamento que existe para que la vigencia de una ley tenga lugar en fecha posterior a la de su aprobación, es el de informar al público con certeza la fecha en que la ley entrará en vigor para que los individuos que van a ser regidos por dicha ley puedan conformar sus derechos y obligaciones a la nueva situación”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, Vol. I, pág. 119. Cabe mencionar que, al interpretar las leyes para precisar la voluntad legis-lativa, hemos señalado que las leyes deben recibir una in-terpretación sensata. Como consecuencia, “una interpreta-ción de una ley que condu[zca] a una conclusión absurda debe ser rechazada”. Orta v. Registrador, 60 DPR 789, 794 (1942). Véase, además, Bernier y Cuevas Segarra, supra, pág. 242.
Considerando lo anterior, entiendo que resultaría ab-surdo resolver que el término de caducidad de seis meses comenzó a transcurrir el 29 de diciembre de 2009, fecha en que se aprobó la Ley Núm. 215, ya que para esa fecha las disposiciones de la ley no estaban en vigor y no se podía actuar conforme a las mismas. El término de seis meses que la Ley Núm. 215 otorga al padre legal para impugnar la paternidad no podía comenzar hasta que sus disposicio-nes entraran en vigor, lo cual ocurrió el 28 de enero de 2010. Distinto sería si la Asamblea Legislativa hubiera es-tablecido que la ley entraba en vigor inmediatamente *842luego de su aprobación. Por lo tanto, contando el término de seis meses a partir del 28 de enero de 2010, fecha en que la Ley Núm. 215 entró en vigor, el señor Rodríguez Quin-tana presentó la demanda de impugnación el último día hábil, el 28 de julio de 2010.
Resuelto lo anterior, pasemos a examinar si los tribuna-les inferiores erraron al permitir la enmienda a la demanda para añadir a los menores vencido el término de caducidad de seis meses. Según se desprende de la sentencia que hoy dictamos y, a base a lo resuelto por este Tribunal en Bonilla Ramos, estimo que procedía la desestimación de la demanda de impugnación presentada. Como se expuso anterior-mente, el término de caducidad en este caso venció el 28 de julio de 2010. Así, el señor Rodríguez Estrada tenía hasta esa fecha para demandar a los menores. En cambio, el señor Rodríguez Estrada presentó la demanda enmendada inclu-yendo a los menores el 1 de abril de 2011, transcurrido el término de seis meses de caducidad.
III
Por los fundamentos previamente reseñados, estoy con-forme con desestimar la demanda de impugnación de pa-ternidad presentada en contra de la señora Rivera Estrada. Considero, sin embargo, que no erraron los foros recurridos al concluir que el término de caducidad de seis meses comienza a transcurrir a partir de la vigencia de la Ley Núm. 215 y no a partir de suaprobación.
— O —